DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DIANE NEAMAN MANN,
                             Appellant,

                                    v.

                PNC BANK, NATIONAL ASSOCIATION,
                            Appellee.

                              No. 4D17-3111

                          [November 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 2016-CA-001716.

   Amanda L. Mollica, Kendrick Almaguer and Ekene O.M. Obi, of The
Ticktin Law Group, P.A., Deerfield Beach, for appellant.

  N. Mark New, II, Kimberly Held Israel, William L. Grimsley of
McGlinchey Stafford, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.